UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7092


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCIANO REZA, JR., a/k/a J,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:14-cr-00009-LMB-1)


Submitted: February 10, 2021                                 Decided: February 16, 2021


Before WYNN and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Marciano Reza, Jr., Appellant Pro Se. Rachael Claire Tucker, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marciano Reza, Jr., appeals from the district court’s orders denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and denying his

motion for reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Reza,

No. 1:14-cr-00009-LMB-1 (E.D. Va. June 12 & July 2, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2